DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light structuring device” in claims 1, 2, 6, 11, 15, 16, 19, 23 and 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8, 11, 13-17, 21,22 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAM et al. (US PG Pub. 20170261746).
Regarding claims 1 and 28, TAM discloses an imaging system for generating multi-depth virtual images on a display screen (the system is made clear in fig. 9), the imaging system comprising: 
an image realisation device (para. 0059; 30a-d: Pixelated PDLC screens) for forming a source image (images 31 and 32 of fig. 8a and 8b); and 
projection optics for rendering a display image on the display screen (fixed optics 16 of fig. 1), 

an image realisation surface (30) and a light structuring device (lens 60 of fig. 12) having a surface with a first and second region (discrete number of focal lengths 107a and 107b of fig. 12), wherein the light structuring device (60) is configured to simulate a first lens having a first focal length on the first region of the surface (para. 0114; discrete number of focal lengths 107a and 107b), wherein the surface and the image realisation surface are arranged such that a first source image formed on a first region of the image realisation surface and projected through the projection optics will render a first display image on the display screen at a first apparent depth (para. 0029; multiple discrete focal lengths that can be refocused to. This creates a combinatorial number of possible positions where the virtual image can be displayed), and 
wherein the light structuring device (lens 60) is further configured to simulate a second (107b of fig. 12), different lens on the second region of the surface, said second lens having a second focal length (para. 0066; 60: A variable power lens capable of refocusing to a discrete number of focal lengths and illustrated in fig. 12), and wherein the surface and image realisation surface are arranged such that a second source image formed on a second region of the image realisation surface and projected 
wherein the light structuring device (60) is further configured to simulate the first and second lens on the surface of the light structuring device at different regions on the surface and to display the first and second lenses at the same time (para. 0109; a driver 18 at different depths 104, 105, where the images are displayed to the driver simultaneously without the need of temporally switching on and off different screens).

 Regarding claim 2, TAM discloses wherein the light structuring device is a spatial light modulation device (para. 0066; A variable power lens capable of refocusing to a discrete number of focal lengths).

Regarding claim 4, TAM discloses wherein the display screen is the screen of a head-up display (para. 0090; During operation, each screen can be switched to a diffusive state time sequentially, and the projector forms a different image on the diffused screen. This is re-imaged by a variable focus lens and other subsequent optics such as a refractive lens and a partially transparent combiner mirror, resulting in a virtual image some distance away from the driver).

Regarding claim 5, TAM discloses wherein one or both of the size and focal length of the first and second lens are independently configurable (para. 0081; 107a-c: The various possible focal lengths of the lens 60 and para. 0114; The lens could be a 

Regarding claim 6, TAM discloses wherein the image realisation surface comprises a first surface, said first surface being a diffusive surface configured to form an image (para. 0108; switchable projector screens 30a-30d (collectively referred to as switchable projector screen 30), and variable power lens 15. This embodiment differs from the main embodiment as the switchable projector screens 30 are pixelated or partitioned such that only a portion of the same screen can be switched diffusive at any given time (rather than the whole screen being switched uniformly diffusive or transparent)).

Regarding claims 7 and 8, TAM discloses wherein the image realisation surface further comprises a second diffuser, said first and second diffusers at least partially overlapping (para. 0090; During operation, each screen can be switched to a diffusive state time sequentially, and the projector forms a different image on the diffused screen. This is re-imaged by a variable focus lens and other subsequent optics such as a refractive lens and a partially transparent combiner mirror, resulting in a virtual image some distance away from the driver.  This is also illustrated in fig. 9).

13, TAM discloses wherein the image realization surface is an electroluminescent device (para. 0115; These screens 70 can be a stack of transparent liquid crystal panels, organic light emitting diode (OLED)).

Regarding claim 14, TAM discloses wherein at least part of each electroluminescent device is actively switchable between a transparent and image generating state (para. 0090; During operation, each screen can be switched to a diffusive state time sequentially, and the projector forms a different image on the diffused screen.).

Regarding claims 15 and 17, TAM discloses further comprising a picture generation unit for generating the source image (para. 0094; laser scanning projector 11 can be a Micro-ElectroMechanical Systems (MEMS) which allows a high resolution image to be displayed over a large depth of focus) to be rendered as the display image on the display screen and projecting the source image onto the image realisation surface (para. 0094).

Regarding claim 16, TAM discloses wherein the image realisation device (30a-30d) for forming the source image, and picture generation unit (from the projector 11) are arranged along an optical axis of the picture generating unit (illustrated in fig. 8a and 8b).



Regarding claim 22, TAM discloses wherein the picture generation unit (via the projector 11) is configured to generate an input image to be rendered on the display screen as the display image, wherein the input image is adjusted to compensate for any distortion due to the display screen (para. 0096; The fixed optics could include one or more spherical, aspherical, freeform, and diffractive elements in order to reduce distortion and optical aberrations in the virtual image).

Regarding claim 27, TAM discloses a vehicle comprising the imaging system (para. 0120; Industrial application will be mainly for automotive head-up-display systems. Application can be used in any vehicle for traffic information display. The HUD system can be fixed into the vehicle's dashboard by the automotive manufacturer or sold as individual components that could fit into any vehicles including uses for automotive training).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAM et al. (US PG Pub. 20170261746) in view of Cable (US PG Pub. 20100085276).
Regarding claim 18, TAM discloses a vehicle imaging system (figs. 8a, 8b and 9) comprising holographic switchable diffusers (para. 0113; The screens 50 can be PDLC screens made of low birefringence polymers, switchable holographic diffusers…).
TAM fails to explicitly disclose wherein the picture generation unit comprises a holographic unit.
Cable discloses wherein the picture generation unit comprises a holographic unit (holographic image projection module 12 of fig. 9).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to replace the projection image generation unit with the holographic projection module in order to project images that offer a more immersive experience to the user.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAM et al. (US PG Pub. 20170261746) in view of Nowatzyk et al. (US PG Pub. 20130285885).
Regarding claim 19, TAM discloses a vehicle imaging system (figs. 8a, 8b and 9) comprising an image realization surface (30).
TAM fails to teach wherein the picture generation unit comprises a light field unit configured to produce 3-dimensional light field images.

It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to replace the scanning projector of TAM with the light field projector of Nowatzyk thereby allowing the user to view the visual representation from any perspective.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAM et al. (US PG Pub. 20170261746).
Regarding claim 23, TAM discloses a vehicle imaging system (figs. 8a, 8b and 9) comprising a variable power lens and correcting for any distortions or aberrations in the virtual image (para. 0096; Depending on the required image quality, the fixed optics 16 may or may not be present and could be placed before or after the variable power lens 15. The fixed optics could include one or more spherical, aspherical, freeform, and diffractive elements in order to reduce distortion and optical aberrations in the virtual image.  In an alternate embodiment TAM discloses replacing the variable power lens with a refocusing lens (60) capable of refocusing to a discrete number of focal lengths (0114). 
TAM fails to explicitly teach wherein the input image is further adjusted to compensate for any distortion due to the light structuring device; however, It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the imaging system incorporating the refocusing lens compensating for any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	9 November 2021

/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882